DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 03/07/2022. Claims 1-12, 15-16 are pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
All Objections and/or Rejections not mentioned in this Office Action has been withdrawn by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/172254, 17/172281, and 17/172335 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Applicant’s Arguments and Amendments
The Applicant has amended the independent claims to specifically recite “wherein the controller is to receive a configuration setting at run time, wherein the predetermined sampling rate depends on the configuration setting.” As a result of this amendment, the Examiner has withdrawn the prior art rejections and the case is in condition for allowance.  Furthermore, the Examiner notes the withdrawal of the 35 USC 112 (f)/sixth paragraph interpretations for independent claim 1.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Julia Thomas on 03/10/2022
The application has been amended as follows: 
Please Change Claim 2 first word from “An” TO “The”.
Please Change Claim 3 first word from “An” TO “The”.
Please Change Claim 4 first word from “An” TO “The”.
Please Change Claim 5 first word from “An” TO “The”.
Please Change Claim 6 first word from “An” TO “The”.
Please Change Claim 7 first word from “An” TO “The”.
Please Change Claim 8 first word from “An” TO “The”.
Please Change Claim 9 first word from “An” TO “The”.
Please Change Claim 10 first word from “An” TO “The”.
Please Change Claim 11 first word from “An” TO “The”.
Please Change Claim 12 first word from “An” TO “The”.
Please Change Claim 15 in line 7 the word from “the predetermined” TO “a predetermined”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record Ekstrand teaches an apparatus for processing an audio signal, comprising:  a configurable first audio signal processor ([0031], processor) for processing the audio signal to obtain a processed audio signal (see [0055], where the 
	Hence, none of the prior art of record either alone or in combination thereof teaches or discloses the combination of limitation as recited in the independent claims. More specifically, the limitation of “wherein the controller is to receive a configuration setting at run time, wherein the predetermined sampling rate depends on the configuration setting” which is a parameter which is supplied at runtime as compared to the prior art which is a design choice prior to implementing the system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmidt (EP 2045801) is cited to disclose a downsampling factor r which is based on number of subbands. The reference does not indicate the supplying of the r or . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Paras D Shah/
Primary Examiner, Art Unit 2659

03/10/2022